SANBORN, Circuit Judge.
The appeal in this ease is from an order of dismissal of the petition of appellant for a writ of *22habeas corpus on the ground that the petition did not state facts sufficient to warrant the court below in granting it.
The questions in this case were the same as those treated in No. 6765, Harry Franklin v. W. I. Biddle, as Warden, etc., 5 F.(2d) 19. They were submitted for decision on the same briefs, and the order of dismissal in this case is affirmed for the reasons stated in the opinion in that ease, which is filed herewith.